Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered January 18, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant contends that when the County Court accepted his plea of guilty there was a failure to ascertain whether his degree of intoxication may have prevented him from forming the necessary intent to commit the crime of robbery in the first degree. However, defendant did not claim that he was drunk, nor that he did not know what he was doing, nor that he did not perceive the criminal nature of his crime (see People v Brown, 57 AD2d 869). Defendant’s statement that he had been drinking for a few days prior to the day he committed the crime did not require the court to make inquiry as to whether defendant was asserting that his intent had been negated by intoxication, and, if so, whether he was voluntarily waiving that potential defense (cf. People v Valente, 77 AD2d 917; People v Quiles, 72 AD2d 610). Accordingly, the court did not err in accepting defendant’s guilty plea. We have considered defendant’s other contention and find it to be without merit. Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.